Citation Nr: 1130812	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1997 to July 2001, and on active duty for training in the Army National Guard from June 2006 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, by the San Diego, California RO, which denied the Veteran's claims of entitlement to service connection for diabetes and hypertension.  In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

On April 28, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is also of record.  At the hearing, the veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  Neither diabetes mellitus nor hypertension was shown during the Veteran's period of active duty from July 1997 to July 2001; neither disability was manifested within the first post-service year.  Diabetes or hypertension has not been shown to be attributable to the Veteran's period of active duty service.  

2.  The Veteran developed diabetes mellitus and hypertension prior to his period of active duty for training that began in June 2006, and neither disability increased in severity during the period of active duty for training.  


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2007 from the RO to the Veteran, which was issued prior to the RO decision in November 2007.  An additional letter was issued in March 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran's service treatment records (STRs) for his period of active duty service that ended in July 2001 include a November 1996 enlistment examination report that shows that clinical evaluation of the heart and endocrine system was normal and that a blood pressure reading of 103/58 was made.  At the time of his separation examination in May 2001, the Veteran reported a family history of diabetes mellitus; however, clinical evaluation of the heart and endocrine system was normal, and a blood pressure reading of 122/80 was reported.  The records from the Veteran's first period of active duty were entirely negative for any complaints, findings or diagnosis relating to diabetes mellitus or hypertension.  

VA progress notes dated from August 2003 through April 2005 show that the Veteran received clinical attention and treatment for symptoms, diagnosed as diabetes mellitus and hypertension.  The Veteran was seen at an Urgent Care center in April 2004; he complained of an elevated blood glucose level.  The Veteran indicated that he ran out of Metformin 2 to 3 months earlier.  The diagnosis was diabetes mellitus.  A June 2004 clinic note indicates that the Veteran was seen to establish medical care; it was noted that diabetes mellitus was diagnosed six months earlier at Tri Center medical center.  At that time, it was also noted that the Veteran had a history of hypertension.  On examination, the examiner reported a blood pressure reading of 153/89.  The pertinent diagnoses were diabetes mellitus, newly diagnosed; and hypertension.  The Veteran was seen in April 2005 for an episode of hyperglycemia; at that time, he admitted that he had not been taking his medications regularly.  His blood pressure reading was 112/69.  

The records indicate that the Veteran, as a member of an Army National Guard unit, was ordered to active duty for special work, beginning in June 2006.  On March 6, 2007, the Veteran was seen at a military health center for a follow-up evaluation of his diabetes mellitus.  It was noted that the Veteran was an activated reservist and stated that he has been followed for his diabetes mellitus at Tri-city.  The Veteran reported being diagnosed with diabetes mellitus about 3 years earlier and has been taking Glucophage and Glipizide.  The Veteran also reported that he had been taking Monopril, but his blood pressure has been good and he had been off the medications.  The pertinent diagnosis was diabetes mellitus, type II.  On March 13, 2007, he was seen for a follow-up evaluation.  At that time, his blood pressure reading was 141/83.  The assessment was diabetes mellitus, poorly controlled.  

The Veteran's claim for service connection for diabetes mellitus and hypertension was received in June 2007.  Submitted in support of the Veteran's claim were VA progress notes dated from April 2004 to September 2008.  On January 31, 2008, the Veteran was seen at a VA clinic in order to establish care.  It was noted that diabetes mellitus was diagnosed in 2004; a history of hypertension was also noted for which he was taking Lisinopril.  It was also noted that the Veteran was taking Metformin and Glipizide twice a day, and he had purchased insulin over the counter.  The examiner reported that the Veteran has received diabetes medication in the past, but he was not attempting low sugar diet; he had no symptoms of hypoglycemia, no evidence of retinopathy, and no symptoms of neuropathy.  On examination, his blood pressure reading was 146/80.  The assessment was diabetes mellitus; he was instructed to discontinue insulin and encouraged not to self treat the diabetes and to take medications as prescribed.  He was also diagnosed with hypertension.  During a clinical visit in September 2008, it was noted that insulin was added to Veteran's medications for control of his diabetes mellitus.  

Of record is a statement from the Veteran's wife, dated in August 2007, indicating that his family had noticed several changes in the Veteran that had been caused by his diabetes mellitus.  She noted that, over the past year, the Veteran had lost weight without dieting, he was always thirsty, and had problems with frequent urination.  The Veteran's wife indicated that his doctor ordered blood tests that showed that his blood sugar levels had increased significantly; he was then prescribed insulin as well as oral medications.  She also noted that the Veteran had been given medications for high blood pressure.  

At his DRO hearing in March 2009, the Veteran indicated that, at his entrance examination for his active duty for special work, he informed the doctors that he was diabetic.  The Veteran stated that, when he was activated in 2006, he was only on oral medications for his diabetes and he was not taking medication for the hypertension.  The Veteran reported that he thought he was medically okay until he went to the doctor and he was put on insulin for his diabetes.  The Veteran testified that he was on medication for both of his conditions during his period of active duty for special work; he maintained that there was a definite increase in the severity of his conditions during this period.  

The Veteran was afforded a VA examination in March 2009.  Upon review of the Veteran's claims folder, the VA examiner noted that the Veteran underwent routine chemistry panel on April 19, 2001 with glucose reading of 96; and, a separation examination in May 2001 reflected blood pressure reading of 122/80.  Review of VA outpatient treatment reports indicated that in June 2004, the Veteran was diagnosed with diabetes mellitus approximately 6 months earlier when he presented with glucose level greater than 500.  The treatment reports indicated that, when seen on June 15, 2004, the Veteran was taking Metformin and Glipizide; he was not taking any medication for hypertension.  It was noted that the Veteran started treatment at that time secondary to blood pressure reading of 153/89.  The examiner noted that the Veteran was diagnosed with diabetes mellitus and hypertension in 2003; glucose level and blood pressure readings were normal at the time of his discharge from service in 2001.  The examiner opined that the Veteran's diabetes mellitus and hypertension are not a result of his active service between 1997 and 2001.  

In April 2009, the Veteran's claims folder was referred to a VA examiner for review and opinion as to Whether the Veteran's diabetes or hypertension was aggravated beyond natural progression by his period of active duty for special work.  The examiner noted that the Veteran served on active duty in the Marine Corps from 1997 to 2001.  The examiner reported that the Veteran was in the National Guard after his discharge from the Marine Corps; he was activated in June 2006 and deactivated in July 2007.  The examiner stated that it would be speculative to offer an opinion as to whether the Veteran's diabetes or hypertension was "aggravated beyond natural progression" as there were no indications that he sustained any complications from his diagnoses of diabetes and hypertension.  

Received in June 2009 were VA progress notes dated from September 2008 to May 2009.  These records show that the Veteran received clinical attention for diabetes mellitus and hypertension.  The Veteran was seen for a follow-up evaluation of his diabetes in May 2009; at that time, he had a blood pressure reading of 134/70.  The pertinent diagnoses were diabetes mellitus, type II, poorly controlled with hypoglycemic episodes during exercise; and hypertension, blood pressure controlled.  

At his hearing in April 2011, the Veteran indicated that, during his period of active duty, while he was not treated or diagnosed with diabetes mellitus, he had symptoms of hypertension.  The Veteran related that he was diagnosed with diabetes mellitus in 2003 almost two years after his discharge from his period of active duty; he was also placed on medication for hypertension in 2003.  The Veteran testified that his doctors concluded that he probably had diabetes for 6 to 8 months prior to the time of the diagnosis.  The Veteran maintained that he was accepted into the Army National Guard in 2006 although he told them that he was a diabetic; he stated that, within 9 months after being activated, he was placed on insulin.  The Veteran indicated that he had to take insulin every day during his second period of active service; he was eventually given a medical discharge because of the fact that he was taking insulin.  The Veteran admitted that his hypertension was actually okay as he was not taking any medications.  

III.  Analysis

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including diabetes and hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2010).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2010).

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  However, should a claimant establish a service-connected disability based on a period of ACDUTRA, that period would establish that claimant as a veteran and the period of ACDUTRA would qualify as active service under 38 U.S.C.A. § 101(24).  Moreover, provisions relating to presumptive service connection would be for consideration based on that period of active service.  Paulson, 7 Vet. App. 477-78.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Diabetes Mellitus

The Veteran contends, in essence, that his diabetes mellitus was aggravated by his period of active duty for special work because, while he had only taken oral medications before that time, he had to take insulin to control his diabetes during the entire period from June 2006 to July 2007.  Thus, in his view, his diabetes mellitus was permanently aggravated during that period.  (His orders to active duty for special work show that the authority for his service was 32 U.S.C. § 502(f), which means that this period is considered a period of ACDUTRA, not active duty.)

Initially, the Board must address whether diabetes was incurred in or aggravated during either of the Veteran's periods of service.  In this regard, diabetes was not shown/diagnosed prior to the Veteran's period of service from July 1997 to July 2001; it was not noted upon enlistment; and it was not diagnosed during that period of service or within the first post-service year; nor does the Veteran so maintain.  In addition, currently diagnosed diabetes has not in any way been etiologically linked to the Veteran's period of active duty; nor again does the Veteran himself so maintain.  In fact, following the March 2009 VA examination, the VA examiner stated that the Veteran's glucose level was normal at the time of his discharge from service in 2001.  Therefore, the examiner opined that the Veteran's diabetes mellitus and hypertension were not a result of his service between 1997 and 2001.  

Accordingly, the pertinent inquiry in the case involves whether or not the Veteran's currently diagnosed diabetes mellitus was incurred in or aggravated by his period of ACDUTRA beginning in June 2006.  The Board notes that VA treatment reports indicate that the Veteran was diagnosed with diabetes mellitus in December 2003; specifically, during a clinical visit in June 2004, it was noted that diabetes mellitus was diagnosed six months earlier at Tri Center medical center.  Consequently, the weight of the evidence is to the effect that the Veteran's diabetes mellitus had onset in December 2003, even if accepting the Veteran's report that a physician had told him he likely had it for several months prior to diagnosis.  Thus, the evidentiary record plainly establishes that the Veteran's diabetes mellitus existed prior to his period of ACDUTRA that began in June 2006.  

The medical evidence of record, dated from August 2003 forward, shows that even prior to ACDUTRA in June 2006, diabetes mellitus had been diagnosed for which oral hypoglycemic agents (Glyburide and Metformin) had been prescribed and a diabetic diet was recommended.  VA records dated during and subsequent to ACDUTRA reflect that the Veteran's diabetes continued to be treated with oral hypoglycemic agents and restricted diet, although it appears that diabetes was not always well controlled; however, this was due to the Veteran's non-compliance with treatment regimens.  Moreover, throughout the treatment period from 2004, there has been no indication that the Veteran's diabetes was productive of any additional or associated symptomatology.  In fact, at the time of his examination in May 2007, while the Veteran reported a history of diabetes mellitus, it was noted that he had no medical complaints.  In this regard, following a review of the Veteran's claims folder in April 2009, a VA examiner noted that it would be speculative to offer an opinion as to whether the Veteran's diabetes was "aggravated beyond natural progression" as there were no indications that he sustained any complications from his diabetes.  

A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).  In light of the evidence of record, the Board finds that the Veteran's diabetes mellitus did not worsen beyond natural progression during his period of ACDUTRA from June 2006 to July 2007.  Accordingly, his pre-existing disability was not aggravated during ACDUTRA.

In making the above determinations, the Board has carefully considered the Veteran's lay assertions, generally contending an increase in the severity of diabetes due to service.  Although the Veteran's lay assertions are generally considered competent to assess pre-service and in-service symptomatology, he has not been shown to possess the requisite medical training or credentials needed to render an opinion regarding the diagnosis or degree of aggravation of diabetes mellitus (beyond natural progression).  Therefore, his lay opinion in this regard does not constitute competent medical evidence in support of his claim and lacks probative value with regard to the issue on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that diabetes mellitus had its onset more than a year after separation from active duty (38 C.F.R. §§ 3.307, 3.309) and was not aggravated by the period of ACDUTRA from June 2006 to July 2007.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim and the claim is therefore denied.  


B.  Hypertension

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 note (1).  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  

After review of the evidentiary record, the Board finds that service connection for hypertension is not warranted.  Competent medical evidence showing current hypertension has been submitted.  Accordingly, the question is whether the currently shown hypertension is related to the Veteran's military service.  Review of the service treatment records during active duty does not reflect any documentation of elevated blood pressure readings.  The November 1996 enlistment examination revealed a blood pressure reading of 103/58.  The Veteran did not receive treatment for hypertension during active duty and his separation examination did not indicate that the Veteran had hypertension.  The Veteran was not diagnosed as having hypertension during active duty service.  Prescribed blood pressure medication and a diagnosis of hypertension are not shown in these records.  An examination performed coincident with the Veteran's separation from active duty showed a normal clinical evaluation of the heart.  Blood pressure at that time was 122/80 and the Veteran denied having had high blood pressure.  

Moreover, there is no indication in the record that hypertension was manifest within one year of the Veteran's release from active duty.  38 C.F.R. §§ 3.307, 3.309.  The first diagnosis of hypertension is in June 2004, more than one year after active service, well outside of the period for presumptive service connection for hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  (While the Veteran may very likely have had hypertension prior to it being diagnosed, there were no manifestations of it in the record during the one-year period following active duty.)  The gap of time of between the service and the first medical evidence of a diagnosis of hypertension is, in itself, significant and it weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).  Furthermore, there is no competent evidence relating the hypertension to active duty service.  The examiner of March 2009 opined that the Veteran's hypertension was not a result of his active service during the period from July 1997 to July 2001.  

The Veteran has maintained that his hypertension was aggravated by his period of active duty for special work from June 2006 to July 2007.  

Review of the medical records prior to that period of ACDUTRA document that the Veteran was diagnosed with hypertension prior to that period.  

Although there is no indication of any hypertension on entrance to the period of ACDUTRA, treatment and examination records prior to June 2006 contain a diagnosis of hypertension.  

The Veteran has contended that hypertension was aggravated during his period of ACDUTRA.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003).  There is no contemporaneous medical evidence showing that the preexisting hypertension disorder underwent any increase in severity during the period of ACDUTRA service from June 2006 to July 2007.  Nothing during this period indicates any increase in severity of the preexisting hypertension; there are no complaints or findings of hypertension during that period of active service.  Further, the medical records after that period contains no evidence showing that the hypertension increased in severity.  Rather, blood pressure readings were lower after the Veteran's release from ACDUTRA.  Significantly, in May 2009, the Veteran's blood pressure was 134/70.  In sum, review of the medical evidence prior to, during, and after the period of ACDUTRA as to the manifestations of the Veteran's hypertension shows that the preexisting hypertension did not undergo any increase in severity during service; therefore, aggravation may not be conceded.  

The VA examiner during the April 2009 examination noted that that the Veteran's treatment for hypertension was initiated in June 2004 at the VA.  The examiner observed that the Veteran was activated in June 2006 and deactivated in July 2007.  Therefore, treatment for hypertension was initiated prior to his activation and deactivation.  Consequently, the examiner stated that it would be speculative to offer an opinion as to whether the Veteran's hypertension was "aggravated beyond natural progression" as there are no indications that he sustained any complications from his hypertension.  In other words, the examiner concluded that hypertension was not aggravated by service.  

There is no competent evidence in the Veteran's service treatment records that hypertension was aggravated.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A "lasting worsening of the condition" is required. Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  While service treatment records document treatment for hypertension, there is no indication of worsening.  Furthermore, upon review of the veteran's claims folder, the VA examiner opined that it would be speculative to say that there was a worsening.  The preponderance of the evidence is against the claim.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for hypertension is denied.  


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


